706 S.E.2d 241 (2011)
James W. POWELL, Jr., Plaintiff,
v.
CITY OF NEWTON, a municipal corporation, Defendant and Third-Party Plaintiff,
v.
Shaver Wood Products, Inc., a North Carolina Corporation and Dickson Engineering, Inc., a North Carolina Corporation, Third-Party Defendants.
No. 482A09.
Supreme Court of North Carolina.
February 23, 2011.
H. Kent Crowe, for James W. Powell, Jr.
W. Gene Sigmon, for James W. Powell, Jr.
James F. Wood, III, Charlotte, for City of Newton.
Larry W. Pitts, Newton, for City of Newton.
William P. Pope, Angier, for Shaver Wood Products, Inc.
Rebecca K. Cheney, for W.K. Dickson, Inc.

ORDER
Upon consideration of the petition filed by Plaintiff on the 24th of January 2011 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*242 "Denied by order of the Court in conference, this the 23rd of February 2011."
JACKSON, J. recused.